Citation Nr: 0519674	
Decision Date: 07/20/05    Archive Date: 08/03/05	

DOCKET NO.  03-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for left leg numbness. 

3.  Entitlement to service connection for numbness of the 
arms and body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied service connection for all 
claimed disabilities, including service connection for post-
traumatic stress disorder (PTSD).  During the pendency of 
this appeal, the veteran was later granted service connection 
for PTSD in a November 2003 rating decision and assigned a 
50 percent evaluation effective from the date of claim in 
April 2002.  The remaining issues on appeal are ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Mild degenerative disc disease with a herniated nucleus 
pulposus (HNP) at L5-S1 is first clinically demonstrated some 
30 years after the veteran was separated from service and no 
competent medical evidence demonstrates that these current 
findings are attributable to any incident, injury or disease 
of active service.

3.  Left leg numbness is medically attributed to 
radiculopathy from the veteran's low back disorder; no 
competent medical evidence demonstrates that left leg 
numbness is attributable to any incident, injury or disease 
of active service; and there is no diagnosis of acute or 
subacute peripheral neuropathy.  

4.  Numbness of the arms and body is medically attributed to 
radicular symptoms from cervical spine arthritis which was 
first identified some 30 years after the veteran separated 
from service; no competent medical evidence demonstrates that 
cervical spine arthritis is attributable to any incident, 
injury or disease of active service; and there is no 
diagnosis acute or subacute peripheral neuropathy.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116,  5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Left leg numbness was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A cervical spine disorder with symptoms of numbness of 
the arms and body was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice with respect to 
all of his pending claims in May 2002, prior to the issuance 
of the initial adverse rating action in this appeal.  That 
notification informed the veteran of the evidence necessary 
to substantiate his claims, the evidence he was responsible 
to submit, the evidence VA would collect on his behalf, and 
that he should submit any relevant evidence in his 
possession.  The veteran was provided another VCAA 
notification describing additional evidence he might submit 
in support of his claims in August 2003.  

The veteran's service medical records and all records of the 
veteran's treatment with VA have been collected for review.  
The veteran has not submitted any private treatment records 
or releases for VA to collect such records on his behalf.  
The veteran has been provided the regulatory implementation 
of VCAA, the laws and regulations governing awards of service 
connection for his claimed disabilities, and a clear 
explanation of the reasons and bases these claims have been 
denied in the initial July 2002 rating decision and 
statements of the case issued in January and November 2003.  
The veteran does not contend nor does the evidence on file 
suggest that there remains any relevant evidence outstanding 
which has not been collected for review.  The Board finds 
that VCAA has been satisfied in this case.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board considered referring the issues on appeal for VA 
examination with a request for opinions in accordance with 
VCAA at 38 U.S.C.A. § 5013A(d)(2).  In the complete absence 
of any objective evidence demonstrating that the veteran 
incurred any of his currently claimed disabilities at any 
time during or for years after military service, the Board 
finds that there is no duty to obtain such examinations. 

Service connection may be established for disability 
resulting for disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis or organic diseases of the nervous system, which 
are shown to have become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

There are also diseases which may presumptively be related to 
exposure to herbicide agents (Agent Orange) based upon a 
veteran's service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  One of these diseases is acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  To be 
presumptively related to service in Vietnam with herbicide 
exposure, however, acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within one year after the date on which the veteran was 
exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Analysis:  The veteran presented his first claim for service-
connected disability in April 2002, over 30 years after he 
was separated from military service.  In that application, he 
claimed numbness of the left leg associated with low back 
problems, and numbness of the arms and body associated with 
Agent Orange exposure.

The service medical records contain no complaints, findings, 
treatment or diagnosis of low back problems with radicular 
symptoms to the lower extremities, or cervical spine problems 
with radicular symptoms to the upper extremities, or any 
neurological impairment, including acute or subacute 
peripheral neuropathy.  

At service enlistment, the veteran was clearly noted to have 
had postoperative scars of the right wrist which had resulted 
from bone graft surgery conducted in 1964 resulting from a 
navicular fracture with nonunion.  This was not considered 
service disqualifying, and later during service this 
preservice postoperative right wrist injury was evaluated, 
although there is not evidence that the veteran had 
complaints or problems with it during service.  The 
impression from examination during service was healed 
fracture of a right carpal navicular bone in good position.  

In April 1969, the veteran was seen with complaints of right 
calf pain after being kicked.  There was considerable 
tenderness and the impression was a contusion and hematoma.  
Several days later, multiple X-ray studies of the leg, 
including the knee and ankle, were negative.  The veteran was 
provided five days of light duty and instructed to exercise 
the leg.  The impression was an improving hematoma.  The 
veteran was seen later that month and was provided an 
additional period of light duty, but there is no indication 
in the remainder of the service medical records that this 
right leg contusion with hematoma resulted in any 
identifiable chronic residuals.  

The physical examination for service separation noted that 
the veteran's upper and lower extremities, neck, spine and 
other musculoskeletal functions were normal.  The veteran 
endorsed many affirmative complaints at the time of service 
separation, but he specifically stated that he did not have 
back trouble of any kind.

An April 2002 VA outpatient treatment record notes the 
veteran's complaint of having a compression fracture in 
"1975."  In May 2002, the veteran again reported having 
received a compression fracture of his lumbar spine in 
"1975."  He complained of having radiculopathy affecting 
the left leg with some muscular atrophy which responded to 
exercise.  In August 2002, the veteran complained of chronic 
low back pain radiating into his left leg "after digging 
corner post holes for a kennel in the early 1970's."  Pain 
was associated with constant sensory loss across the 
posterior aspect of his lower leg, and lateral sole of the 
foot.  Nerve conduction studies, including proximal 
conductions and F-responses, were normal.  Concentric needle 
electromyography showed low amplitude abnormal spontaneous 
activity, and decreased recruitment of large, coherent motor 
units in two lower extremity muscles.  

February 2003 VA cervical spine X-ray studies noted no 
fracture, subluxation or dislocation, and no static evidence 
of instability.  There was articular facet hypertrophy at C5-
C6, C6-C7, and C7-T1.  There was also osteoarthritis at C5, 
C6, C7, and T1.  X-ray studies of the lumbar spine also 
revealed no fracture, subluxation or dislocation and no pars 
defect.  There was articular facet hypertrophy at L5-S1.  
There was degenerative disc disease at L4-L5 and L5-S1, and 
anterior wedging of L4, with less than 25 percent loss of 
disc height.

An April 2003 VA neurological consultation noted that lower 
extremity deep tendon reflexes were two-plus throughout, 
except in the left ankle, and left/right toes upgoing.  Motor 
strength was 5/5 throughout, except 4/5 plantar flexion.  
Sensory examination was intact to light touch and position 
sense, and the gait was normal.  During this consultation, 
the veteran reported that he first noticed back pain around 
"1972 when he was jumping off trucks in Vietnam . . . ."  
The back pain was intermittent and he had no further 
symptoms.  Around 1975, he was digging post holes in his back 
yard, and noticed further back pain.  He reported later 
noticing numbness in his left leg and foot.

In October 2003, VA MRI studies of the cervical spine were 
interpreted as revealing an overall unremarkable examination 
of the cervical spine with only minimal degenerative changes.  
There was no significant central canal stenosis or 
neuroforaminal encroachment.  Concentric disc bulges 
resulting in no or minimal central canal stenosis or 
neuroforaminal encroachment were noted at all cervical spine 
intervertebral discs.  VA MRI studies of the lumbosacral 
spine resulted in findings of mild degenerative disc disease, 
most severe at the L5-S1 level where a herniated nucleus 
pulposus (HNP) was present centrally.  There were also 
minimal degenerative changes at L4-L5.  There were also 
incidental findings of a signal abnormality in the L1 
vertebral body consistent with a hemangioma.  

An October 2003 VA neurological consultation contained the 
veteran's complaints of having low back pain with left leg 
numbness "since the early 70's during duty in Vietnam."  
The veteran reported that he drove long distances, and felt 
severe pain in his left buttock with this after several 
hours.  Lower extremity deep tendon reflexes were two-plus 
throughout, except the left ankle and toes and motor strength 
was 5/5 throughout.  Sensory was intact to light touch, 
position and vibration with decreased sensation to pinprick 
at the left foot.  The gait was normal.

In an October 2003 VA examination for PTSD, the veteran 
provided an occupational history, following military service, 
of loading boxcars and working in a manufacturing plant in 
1969-1970.  In 1970-1971 he was a bouncer in a bar.  From 
1972-1988 he worked for five electrical businesses.  From 
1988 until present he had worked in sales for an electrical 
construction outfit.  

A preponderance of the evidence on file is against the 
veteran's claims for a low back disorder, left leg numbness, 
and numbness of the arms and body.  The competent clinical 
evidence on file clearly reveals that the veteran's 
complaints of numbness in the upper and lower extremities are 
attributable to arthritis in the cervical and lumbar spine, 
and not to some independent neuropathy.  Left leg 
radiculopathy is clearly attributable to an HNP (herniated 
disc) at L5-S1 in the lumbar spine.  All of these clinical 
findings are first made over 30 years after the veteran was 
separated from service.  Although the veteran contends that 
he likely injured his low back doing heavy lifting during 
service, the service medical records are entirely silent for 
any acute injury associated with any of the veteran's current 
claims regarding his low back, neck, and upper and lower 
extremities.

The veteran was noted on the enlistment examination to have a 
preservice injury and bone graft of the right wrist, but this 
was X-rayed during service and shown to have been well healed 
without abnormality, and there is no indication that this 
preservice injury was increased in severity during service or 
that it causes any problem for the veteran at present.  The 
veteran was also noted to have sustained a contusion and 
hematoma of the right calf during service, but X-rays of the 
entire leg including the knee and ankle were entirely 
negative and there is no indication that this acute injury 
resulted in any chronic residuals, and no such residuals from 
that injury have been identified in any of the current 
medical evidence on file.  The veteran's current claims 
involve his left leg, not his right.  The service medical 
records also contained no complaint, finding or diagnosis of 
any neurological disorder, including acute or subacute 
peripheral neuropathy, nor has there ever been any diagnosis 
of acute or subacute peripheral neuropathy at any time 
subsequent to service, including in records of the veteran's 
more recent multiple neurological consultations with VA.

Although the veteran has argued his belief that his current 
problems with his low back and extremities is attributable to 
incidents of service, the Board finds it noteworthy that on 
multiple occasions in 2002, the veteran clearly provided his 
own history of having initially injured his low back either 
in the "early 1970's," or in"1975," which was clearly 
after service.  In 2003, the veteran reported first injuring 
his back in 1972 when he was jumping off trucks in Vietnam, 
but the veteran was separated from military service in 
September 1969.  The veteran's own recorded histories in 
multiple treatment records with VA consistently and most 
often identify initial injury to his low back as occurring in 
the 1970's, after he was separated from service.

In this regard, it is also noteworthy that the veteran twice 
reported having received a compression fracture of the lumbar 
spine in 1975.  Although multiple current VA X-ray studies 
and an MRI of the lumbar spine have in fact shown a complete 
absence of any compression fracture, these reports by the 
veteran reveal that he subjectively believed that he 
sustained one or more acute traumas to the low back in 1975, 
which was some six years after he was separated from service.  
Instead, the evidence on file demonstrates that more than 30 
years after service, the veteran has rather minimal 
degenerative changes of both the lumbar and cervical spine, 
albeit there is an HNP at L5-S1.  The multiple diagnostic 
studies on file fail to reveal any evidence of a particular 
acute trauma which is indicative that the veteran's arthritis 
of the lumbar and cervical spines is developmental in nature 
and has occurred over a period of many years.

Additionally, though the veteran is certainly competent to 
provide a subjective statement of injuries or symptoms he may 
have had over the years, he lacks the requisite medical 
expertise to provide a competent clinical opinion attributing 
current findings of arthritis of the cervical and lumbar 
spine and an HNP of the lumbar spine, with associated 
radicular symptoms to the upper and lower extremities, to 
particular injuries he may have received during service, 
decades before they were first identified by diagnostic 
study.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The veteran has also claimed having numbness of the 
extremities and body which may be attributable to exposure to 
Agent Orange during service in Vietnam.  The veteran did have 
military service in Vietnam and is thus presumed to have been 
exposed to herbicide agents, including Agent Orange.  The 
only disease which might possibly be related to the veteran's 
reported symptoms, however, is acute and subacute peripheral 
neuropathy, but there is a notable absence of a competent 
clinical diagnosis of such neuropathy anywhere in the 
evidence on file during service, within one year after 
Vietnam service, or at any time thereafter.  The regulations 
governing presumptive service connection based on exposure to 
herbicide agents require that a veteran manifest acute or 
subacute peripheral neuropathy to a compensable degree within 
one year after a veteran's last exposure to an herbicide 
agent.  In the absence of a competent diagnosis of acute and 
subacute peripheral neuropathy, an award of service 
connection for neurological symptoms based upon exposure to 
herbicide agents is not warranted.  Again, the veteran's 
neurological symptoms of the upper and lower extremities are 
clinically related to arthritis of the lumbar and cervical 
spine and especially an HNP at L5-S1 of the lumbar spine with 
respect to left leg numbness.

A preponderance of the competent medical evidence on file is 
against the veteran's claims.  No disease or injury during 
service is shown to have resulted in the veteran's present 
lumbar and cervical spine disability.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection left leg numbness is 
denied.

Entitlement to service connection for a cervical spine 
disorder with numbness of the arms and body is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


